DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-18 directed to an invention non-elected without traverse.  Accordingly, claims 12-18 have been cancelled.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim(s) 1-11 is the inclusion of the limitation of a liquid ejection head substrate that include an electrode pad for electrical connection with an outside and with a heating element, a cavitation resistant layer covering the heating element, wherein the electrode pad and a portion of the cavitation resistant layer containing one of an iridium metal and an iridium alloy.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. (9,481,172) to Hirai (hereinafter Hirai).
Regarding Claim 1, Hirai teaches a liquid ejection head substrate (12, Figs. 1-4) comprising: a plurality electrodes formed of iridium oxide [Column 2 line 60-Column 5 line 9].
Hirai fails to teach a heating element that generates thermal energy for ejecting a liquid; an electrode pad portion for electrical connection with an outside, the electrode pad portion being electrically connected to the heating element; and a cavitation resistant layer formed so as to cover the heating element, wherein the electrode pad portion includes a layer containing one of an iridium metal and an iridium alloy, and at least a portion of the cavitation resistant layer is provided in the same layer with the same material as the layer containing one of the iridium metal and the iridium alloy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853